     Case: 1:19-cv-06543 Document #: 26 Filed: 01/27/20 Page 1 of 4 PageID #:79




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BRENDAN SODIKOFF,

                          Plaintiff,                       Case No. 1:19-cv-06543

            v.                                             The Honorable Robert M. Dow, Jr.

  RH, US LLC,

                          Defendant.


JOINT MOTION FOR LEAVE TO FILE SETTLEMENT AGREEMENT UNDER SEAL

       Plaintiff Brendan Sodikoff (“Mr. Sodikoff”) and Defendant RH, US LLC (“RH”)

(collectively, the “Parties”) respectfully move the Court, under Local Rules 5.8 and 26.2, for an

order granting leave to file the Parties’ settlement agreement under seal. In support of this

Motion, the Parties state as follows:

       1.        At a status hearing on January 8, 2020, counsel for the Parties informed the

Court that the Parties had agreed to a settlement in principle. The Parties further informed the

Court that they planned to seek the Court’s approval of the settlement because Mr. Sodikoff’s

complaint asserted a claim under the Illinois Wage Payment and Collection Act, 820 ILCS 115/1

et seq. (IWPCA).

       2.        As of January 24, 2020, the Parties have fully executed their settlement

agreement. (See Settlement Agreement, Ex. 1; provisionally filed under seal.) Separately, the

Parties have jointly moved this Court to approve the settlement agreement. (Dkt. 24.) The

Parties’ settlement agreement includes certain private financial information. (Ex. 1 at 2-3.) It

also includes other confidential details of their business arrangement. (See, e.g., id. at 2-4, 10-




                                                  1
     Case: 1:19-cv-06543 Document #: 26 Filed: 01/27/20 Page 2 of 4 PageID #:80




11.) Due to the sensitivity of the information within the agreement, the Parties have agreed to

keep the terms of the settlement agreement confidential. (Id. at 14.)

       3.           Orders to seal one or more documents or portions of documents may be made

upon a showing of “good cause.” County Materials Corp. v. Allan Block Corp., 502 F.3d 730,

740 (7th Cir. 2007).

       4.           Good cause exists where “privacy interests of the litigants . . . predominate in

the particular case.” Id. Documents should also be sealed when they contain “legitimately

confidential information to which [the Parties’] competitors should not be entitled and which the

American public does not need to know in order to evaluate the handling of th[e] litigation by the

judiciary.” SmithKline Beecham Corp. v. Pentech Pharms., Inc., 261 F. Supp. 2d 1002, 1008

(N.D. Ill. 2003).

       5.           Here, good cause exists because the privacy interests of the litigants

predominate in this case. First, the assurance of confidentiality was a significant factor in

effectuating the settlement. Therefore, making the agreement public would defeat the desired

interests of the Parties and discourage settlements in similar cases in the future.

       6.           Second, if the agreement is made public, certain financial details, including

consideration paid to Mr. Sodikoff individually would be in full public view. The public does

not need to know these private financial considerations to evaluate the handling of this litigation.

Moreover, RH and Mr. Sodikoff have a valid interest in preventing their respective competitors

in the industry from knowing the terms of their confidential settlement. Due to the confidential

nature of such private information, other courts have maintained individual compensation under

seal. See, e.g., City of Greenville, Ill. v. Syngenta Crop Prot., Inc., No. 10-CV-00188-JPG-PMF,

2012 WL 6023849, at *2 (S.D. Ill. Dec. 4, 2012) (noting that disclosing an individual’s “salary




                                                    2
     Case: 1:19-cv-06543 Document #: 26 Filed: 01/27/20 Page 3 of 4 PageID #:81




would not shed light on the rationale supporting any issue, argument, or judicial decision made

in this case”).

        7.        Third, the settlement agreement provides certain details of the terms of RH’s

business relationship with Mr. Sodikoff and his companies regarding the 3Arts Club Café. The

3Arts Club Café is a highly successful restaurant and RH’s competitors would be provided an

unearned competitive advantage if they had access to details regarding RH’s business

arrangements. Documents that “might give other [companies] an unearned competitive

advantage” are properly filed under seal. SmithKline Beecham Corp., 261 F. Supp. 2d at 1008.

        WHEREFORE, the Parties respectfully request that this Court grant leave for the Parties

to file their settlement agreement under seal.

Dated: January 27, 2020                          Respectfully submitted,

By: /s/ Adam A. Hachikian                        By: /s/ LaRue L. Robinson
    One of the Attorneys for Plaintiff               One of the Attorneys for Defendant

Steven L. Brenneman (ARDC #6190736)              David M. Greenwald (ARDC #6194036)
Adam A. Hachikian (ARDC #6283021)                LaRue L. Robinson (ARDC #6300688)
Fox Swibel Levin & Carroll LLP                   Jenner & Block LLP
200 W. Madison St., Suite 3000                   353 North Clark Street
Chicago, IL 60606                                Chicago, IL 60601
Phone: (312) 224-1200                            Phone: (312) 222-9350
SBrenneman@foxswibel.com                         DGreenwald@jenner.com
AHachikian@foxswibel.com                         LRobinson@jenner.com

                                                 Wesley E. Overson (admitted pro hac vice)
                                                 Derek F. Foran (admitted pro hac vice)
                                                 Diana Maltzer (admitted pro hac vice)
                                                 Mallory Morales (admitted pro hac vice)
                                                 Morrison & Foerster LLP
                                                 425 Market Street
                                                 San Francisco, CA 94105-2482
                                                 Phone: (415) 268-7000
                                                 WOverson@mofo.com
                                                 DForan@mofo.com
                                                 DMaltzer@mofo.com
                                                 MMorales@mofo.com



                                                    3
     Case: 1:19-cv-06543 Document #: 26 Filed: 01/27/20 Page 4 of 4 PageID #:82




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Joint Settlement for Leave

to File Settlement Agreement Under Seal was filed on January 27, 2020 with the Clerk of the

Court using the CM/ECF system, which will effect electronic service on all parties and attorneys

registered to receive notifications via the CM/ECF system.

                                                   By: /s/ LaRue L. Robinson_____
